Citation Nr: 0934454	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with history of myocardial infarction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for hyperglycemia (also 
claimed as low blood sugar and diabetes).

5.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In October 2004, 
the RO denied service connection for coronary artery disease 
with history of myocardial infarction, hypertension, low 
blood sugar, and erectile dysfunction.  The RO granted 
service connection for PTSD in May 2006 assigning a 30 
percent rating, effective May 21, 2004.  

The issues have been recharacterized as noted on the cover 
page based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for coronary artery 
disease with history of myocardial infarction, hypertension, 
and erectile dysfunction.  He primarily contends that all of 
these conditions are related to his service-connected PTSD.  
The Veteran was first diagnosed with PTSD in 2004, but he 
indicates that he has struggled with PTSD for many years.  
The Veteran has a history of myocardial infarction in 1998, 
and hypertension and erectile dysfunction since 1996.  
Personnel records also show that the Veteran served in the 
Republic of Vietnam; thus, his exposure to herbicides in 
service is presumed.  Service treatment records are negative 
for any heart conditions, hypertension, or erectile 
dysfunction.  

A February 2004 letter from the Veteran's private physician 
notes that the Veteran recently suffered from several attacks 
of angina and was subsequently found to have significant 
blockage in a blood artery in his heart.  The physician noted 
that there were multiple factors contributing to the 
development of this condition, most notably was the level of 
emotional stress related to his occupational duties.  Given 
this statement, a medical opinion should be requested to 
address whether the Veteran's PTSD has caused or aggravated 
his coronary artery disease with history of myocardial 
infarction or hypertension beyond its normal progress.  Also, 
the Veteran contends that his emotional problems associated 
with his PTSD have contributed to his erectile dysfunction.  
A medical opinion should be provided regarding this issue as 
well, including consideration of any effects of medication 
the Veteran is taking for PTSD.

The Veteran also appealed a service connection claim for low 
blood sugar by signing a VA-Form 9 in July 2006.  With no 
intervening statement of the case or supplemental statement 
of the case, the Veteran submitted another VA-Form 9 in 
October 2006, on which he checked the box that he was only 
appealing some issues and did not list low blood sugar as one 
of them.  The RO apparently accepted this as a withdrawal of 
the service connection claim for low blood sugar.  The 
Veteran's representative submitted a few documents 
subsequently and most did not refer to the low blood sugar 
claim; but on a November 2006 letter, the Veteran's 
representative noted that "blood sugar (diabetes)" was one 
of the issues on appeal.  The Veteran also has since 
submitted evidence addressing his hyperglycemic condition.  
Since the Veteran did not clearly submit a written statement 
that he wished to withdraw his service connection claim for 
low blood sugar, his representative subsequently listed this 
claim as an issue on appeal, and the Veteran has submitted 
evidence regarding this claim, clarification of this matter 
is necessary.  Given that the record now shows he has a 
diagnosis of hyperglycemia and the Veteran's representative 
also noted diabetes in parenthesis on the November 2006 
letter, the disability has been modified as hyperglycemia 
(also claimed as low blood sugar and diabetes).  If the 
Veteran responds that he wants to continue with this appeal, 
all necessary development should be accomplished and the 
claim should be certified to the Board.

Last, the Veteran submitted private medical evidence dated in 
June 2007 that the RO had not reviewed, and specifically 
requested that the RO consider this evidence with respect to 
his initial increased rating claim for PTSD.  Therefore, the 
Board must remand this matter, as the RO has original 
jurisdiction over this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate examination to determine the 
following:

(a)  Whether it is at least as likely as 
not that the Veteran's service-connected 
PTSD has caused or aggravated his coronary 
artery disease with history of myocardial 
infarction, hypertension, or erectile 
dysfunction.  

In determining whether the PTSD has 
aggravated any of these above-mentioned 
disabilities, the examiner should 
determine the baseline level of the 
coronary artery disease with history of 
myocardial infarction, hypertension, and 
erectile dysfunction, and then assess 
whether the PTSD has aggravated these 
disabilities beyond the natural progress 
of the disorders.  The medications the 
Veteran is taking for PTSD should be 
considered in addition to the effects of 
the symptomatology.

(b)  Whether it is at least as likely as 
not that the Veteran's coronary artery 
disease with history of myocardial 
infarction, hypertension, or erectile 
dysfunction are related to the Veteran's 
exposure to herbicides or any other event 
in service.

The claims file must be reviewed in 
conjunction with the examinations and a 
rationale provided for all opinions.

2.  Send the Veteran a letter asking him 
whether he wants to continue with his 
appeal for service connection for 
hypoglycemia (also claimed as low blood 
sugar and diabetes).  If he says he does, 
all necessary development should be 
accomplished and the claim should be 
certified to the Board.

3.  Review the June 2007 evidence 
submitted by the Veteran with respect to 
his claim for an increased rating for 
PTSD.  Thereafter, any additional 
development deemed necessary should be 
accomplished.  Then, the claims should be 
readjudicated.  If any of the claims on 
appeal remain denied, issue the Veteran 
and his representative a supplemental 
statement of the case and allow a 
reasonable opportunity for a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




